Citation Nr: 1505791	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a pulmonary disability, to include sarcoidosis and asthma, to include as due to exposure to asbestos and chemicals, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from January 1962 to January 1964 and active duty for training from June 1959 and December 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In December 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in July 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran seeks service connection for asthma.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Here, the Veteran has reported to his physician that his symptoms of difficulty breathing were similar in service as they were in 1975 when he was formally diagnosed with sarcoidosis.  The Board finds that the scope of the Veteran's claim for service connection for asthma could reasonably encompass both asthma and sarcoidosis.  Therefore, the issue was recharacterized above as service connection for a pulmonary disability, to include sarcoidosis and asthma, to include as due to exposure to asbestos and chemicals.
The issue of entitlement to service connection for a pulmonary disability on the merits addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a pulmonary disability was last denied in a February 2004 decision by the RO.

2.  The evidence received since the February 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a pulmonary disability.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a pulmonary disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for a pulmonary disability is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In February 2004, the Veteran's claim for service connection for asthma and sarcoidosis was denied by the RO.  Notice of this decision was mailed the same month.  The Veteran did not file a notice of disagreement with this decision.  Therefore, the February 2004 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran filed a new claim for service connection for his asthma disability in April 2010.  The RO denied his claim in June 2010 finding that the evidence was not new or material.  In July 2010, the Veteran did not submit a notice of disagreement, but instead submitted new evidence for the RO's consideration.  The RO again adjudicated the Veteran's claim and denied the Veteran's claim for service connection for asthma in a November 2011 decision.  The Board does not find that the June 2010 was final as the Veteran submitted additional evidence the month following the June 2010 denial.  The RO considered this evidence and then re-adjudicated the Veteran's claim.  The February 2004 decision is the last final decision.  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in February 2004 because there was no evidence of a diagnosis of sarcoidosis during the Veteran's military service or until 10 years following discharge.  The RO denied the Veteran's claim for service connection for asthma finding that it pre-existed service and did not increase in severity during service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after February 2004] evidence bears directly and substantially upon these matters. 

Since February 2004, the Veteran submitted two new opinions by private physicians attesting to the relationship between the Veteran current lung disorder and his military service.  The Veteran and his sister also testified that the Veteran had been given a basketball scholarship prior to entering service and had no asthma problems since 1953.  In addition, the Veteran's sister testified that although his sarcoidosis was diagnosed several years after service, medical research shows that sarcoidosis side effects may not appear until ten or more years after exposure to beryllium.   The Veteran also submitted internet articles describing the effects of beryllium exposure.

The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a pulmonary disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a pulmonary disability, the appeal to this extent is granted.


REMAND

The Veteran received a VA examination in August 2012.  Since that time, the Veteran has submitted two opinions by private physicians Dr. K. and Dr. M. attesting to the relationship between the Veteran current lung disorder and his military service.  In March 2013, Dr. M. opined that it was more likely than not that his asthma was triggered by sand blasting during his military service.  In February 2013, Dr. K. opined that the Veteran likely worsened his lung issues with noted sandblasting during service.  An addendum opinion should be obtained so that the VA examiner can review these newly submitted private treatment records.

During the Board hearing, the Veteran's sister testified that although the Veteran's sarcoidosis was diagnosed several years after service, medical research showed that sarcoidosis side effects may not appear until ten or more years after exposure to beryllium.  The Veteran also submitted internet articles describing the effects of beryllium exposure.  The Veteran testified that he had sandblasting deck of a ship around the time he began to have respiratory problems.  The Veteran's sister noted that pneumatic guns were used to clear paint and rust off ships and this contained metal beryllium.  The Board finds that an addendum VA opinion is also needed to address this newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from April 2014 and associate them with the claims file.

2.  Obtain records from Charleston Naval Hospital pertaining to the Veteran from October 31, 1963. 

3.  After item #1 has been completed, return the claims file to the provider who conducted the August 2012 examination, if available, for an addendum addressing the Veteran's claimed pulmonary disability.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide the following opinions for each period of active service separately:

1.  Provide a current diagnosis for the Veteran's pulmonary disability and explain whether the Veteran's pulmonary disability is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating].

2.  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional pulmonary disability from active duty from June 1959 to December 1959.

3.  If it is a disease (e.g., asthma), state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed the active duty for training from June 1959 to December 1959.

4.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service (June 1959 to December 1959) or whether it is clear and unmistakable that any increase was due to the natural progress.

5.  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional pulmonary disability from active duty from January 1962 to January 1964.

6.  If it is a disease (e.g., asthma), state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed the active duty for training from January 1962 to January 1964.

7.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service (January 1962 to January 1964) or whether it is clear and unmistakable that any increase was due to the natural progress.

8.  If any responses above are negative, provide an opinion as to whether the current pulmonary disability, including asthma and sarcoidosis, at least as likely as not (a probability of 50 percent or greater) began in or are related to either period of active service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The examiner's attention is directed to the Veteran and his sister's testimony that he was exposed to beryllium while sandblasting decks of a ship in 1963 which caused his asthma and his hospitalization.

The examiner's attention is also directed to the private physician's opinions provided in February and March of 2013.
An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the August 2012 VA examiner is not available, another competent professional may provide the opinion after reviewing the August 2012 examination report and the claims file.  
If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  The Veteran is hereby notified that it is his responsibility to report for any examination that is scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the addendum ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


